Case 1:01-cr-00041-TWP-TAB Document 90 Filed 09/17/20 Page 1 of 2 PageID #: 275




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:01-cr-00041-TWP-TAB
                                                       )
 GEORGE G SANCHEZ, JR.,                                ) -04
                                                       )
                               Defendant.              )


                                              ORDER

        Defendant filed a pro motion that the Court construes as a motion for compassionate

 release under Section 603 of the First Step Act, which is codified at 18 U.S.C. § 3582(c)(1)(A)(i).

 Dkt. 88. He also filed a motion asking the Court to appoint counsel to represent him. Dkt. 89. The

 motions do not show that Defendant is entitled to compassionate release under § 3582(c)(1)(A) or

 that the interests of justice support appointing counsel at this time. Accordingly, the motions, dkt.

 [88] and [89], are denied without prejudice.

         If Defendant wishes to pursue a motion for compassionate release, Defendant may do so

 by completing and returning the enclosed form motion. If Defendant files a pro se motion for

 compassionate release, the Court will evaluate whether to appoint counsel. The clerk is directed

 to enclose a copy of the form Motion for Sentence Reduction Pursuant to 18 U.S.C. §

 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner) with Defendant's copy of this Order.

        IT IS SO ORDERED.

                 9/17/2020
        Date:
Case 1:01-cr-00041-TWP-TAB Document 90 Filed 09/17/20 Page 2 of 2 PageID #: 276




 Distribution:

 George G. Sanchez
 Reg. No. 16647-112
 FCI Sheridan
 Federal Correctional Institution
 P.O. Box 5000
 Sheridan, OR 97378

 All Electronically Registered Counsel




                                         2
